Citation Nr: 1138358	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969 and from August 1969 to June 1976, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled for a hearing before a Board member in May 2011.  He was unable to attend the hearing because he is incarcerated.  He not requested that his hearing be rescheduled.  

In a May 2011 statement, the Veteran appeared to raise claims of entitlement to service connection for a mental disorder, foot problems, high blood pressure, obesity, and an abnormal heartbeat.  As these matters have not been developed for appellate review, they are referred to the RO for appropriate action, which may include clarifying with the Veteran whether his intent was to file claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected diabetes mellitus.  He alleges that his disability has worsened in severity.  Indeed, in statements received from the Veteran in January 2008 and May 2011 he wrote that his diabetes medication had been increased.  Review of the claims file shows that the Veteran has not been examined since at least 2003.  A Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In the March 2008 rating decision on appeal, the RO denied the Veteran's claim on the grounds that he failed to report to a VA examination scheduled in January 2008 at the VA Medical Center in Columbia.  In an April 2008 statement, the Veteran indicated that he could not report to the scheduled examination because he was incarcerated.

The Board notes that because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  In Bolton v. Brown, the Court cautioned that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995)(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The Court also noted that VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  However, the Court's discussion in Bolton suggested that VA's duty to assist an incarcerated veteran would include arranging for a fee-basis physician to conduct an examination in the correctional facility or arranging to have a physician employed by the VA perform the examination.  See Bolton, at 191.

The VA Adjudication Procedure Manual provides additional guidance for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

From the record, it appears that the only steps taken by the RO with regards to affording the Veteran an examination has been to contact the St. Louis VA Medical Center (VAMC), John Cochran Division to see if it has a contract with the correctional facility for examining veterans at the St. Louis VAMC.  A Compensation & Pension supervisor informed the RO that he was unaware of any such contract.  (See September 2009 Report of Contact (VA Form 119)).  No other actions were taken.  In light of VA's duty to assist, the Board finds that the AMC must undertake additional efforts to provide the Veteran with an examination in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d).  

The Board notes further that additional treatment records may be available from the correctional facility where the Veteran is incarcerated.  The Veteran has indicated that he currently receives medical treatment there.  He submitted an authorization and release form (VA Form 21-4142) in August 2008, but did not include the dates of treatment or provide the address of the correctional facility.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Currently, the claims file contains records from May 2006 to August 31, 2007.  Thus on remand, the RO should take steps to obtain any additional treatment records from the correctional facility dated from September 1, 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the records of treatment from the correctional facility from September 1, 2007, or to authorize VA to obtain the records on his behalf provided that the Veteran returns a completed authorization form.  The address of this facility is in the claims file.  Associate any records obtained with the claims file.  If the Veteran authorizes the release of records, but the records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  After any additional medical records are obtained, and with consideration of the Veteran's confinement, make the necessary arrangements to afford the Veteran a VA examination to determine the current severity of his diabetes mellitus.  See M21-1MR, Part III.iv.3.A.11.d.  All indicated tests and studies should be performed and the clinical findings should be reported in detail.  The claims folder should be provided to the examiner and he/she should indicate review of the claims folder.  

The examiner should indicate whether the Veteran's diabetes requires regulation of activities (defined as "avoidance of strenuous occupational and recreational activities").  If regulation of activities is necessary, please state whether this is due solely to diabetes mellitus.  

The examiner should also state whether the Veteran has been hospitalized in the prison ICU (indicate how many per year) for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to his diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to the service-connected diabetes disability.  Complete rationales must accompany all opinions that are provided.

3.  After the development requested has been completed, take any other development action deemed warranted, and then readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


